UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1581



PHYLLIS KING,

                                              Plaintiff - Appellant,

          versus


TOWN   OF   WAYNESVILLE,   d/b/a   Waynesville
Utilities,    Town   of   Waynesville,   North
Carolina; A. LEE GALLOWAY, in his capacity as
Town Manager for the Town of Waynesville,
North Carolina and his sucessors, if any, in
that capacity; JOHN DOE, present or former
employee of the Town of Waynesville; JANE DOE,
present or former employee of the Town of
Waynesville,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-02-55-1-T)


Submitted:   July 24, 2003                 Decided:   July 29, 2003


Before MICAHEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phyllis King, Apellant Pro Se.    Frank G. Queen, BROWN, QUEEN &
PATTEN, P.A., Waynesville, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Phyllis King appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing her claims

under the Truth in Lending Act.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See King v. Town of Waynesville, No. CA-02-

55-1-T (W.D.N.C. filed Apr. 14, 2003 & entered Apr. 15, 2003).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2